DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiroyuki JP 2007091387.
Hiroyuki discloses:
Claim 1- a first parallel link mechanism having a fixed link (67) and an intermediate link (27-28) parallel to each other, and a pair of side links (24, 25) parallel to each other; a second parallel link mechanism having a fixed link (32-33) and an intermediate link (38-39) parallel to each other, and a pair of side links (34, 35) parallel to each other, in which the fixed link is connected to the intermediate link of the first parallel link mechanism (see figure 1); a fixed structure (26) that is formed including the intermediate link of the first parallel link mechanism and the fixed link of the second parallel link mechanism; and a coupling link (55) that couples one of the side links of the first parallel link mechanism and one of the side links of the second parallel link mechanism.

Claim 2- wherein the intermediate link (38-39) of the second parallel link mechanism is provided so as to make a substantially linear motion when oscillated with the fixed link of the first parallel link mechanism fixed (the device is capable of this function).

Claim 3- wherein the coupling link has a shape extending in one direction and is oscillatably joined to one of the side links of the first parallel link mechanism and one of the side links of the second parallel link mechanism (see figure 1).

Claim 4- wherein joining positions of the coupling link and each of one of the side links of the first parallel link mechanism and one of the second parallel link mechanism are set at least on a basis of lengths of each link of the first parallel link mechanism and the second parallel link mechanism, and a length of the coupling link (see lengths of links in figure 1).

Claim 7- wherein the fixed structure is a truss structure formed by a parallelogram shape and a diagonal line of the parallelogram shape (the trapezoidal shape has parallel sides and diagonal sides connecting the parallel sides).

Claim 8- wherein the fixed structure is a truss structure formed by a triangle (the trapezoidal shape is considered to be a shape formed by combining 3 triangles).

Claim 9- wherein a drive unit (69) capable of oscillating the fixed link of the first parallel link mechanism is provided at one end of the fixed link.

Claim 10- wherein the coupling link formed by an elastic body capable of extension and contraction in an extending direction (55 appears to be a screw capable of extension and contraction and is at least to some no zero degree considered to be elastic, figure 2 shows the device in a retracted state).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over by Hiroyuki JP 2007091387.
Hiroyuki discloses all of the claimed subject matter as described above. Hiroyuki does not disclose a sensor.
	It is old and well known to utilize sensors for the purpose of measuring deflection.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hiroyuki and provide a sensor for the purpose of measuring deflection.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over by Hiroyuki JP 2007091387 in view of Dan et al. US 2014/0232124.
Regarding claim 12, Hiroyuki discloses all of the claimed subject matter as described above. Hiroyuki does not disclose a plurality of the link mechanisms, the plurality of link mechanisms is provided so as to be able to oscillate in a direction toward each other.
	Dan teaches a plurality of the link mechanisms (22a, 22b, 22c), the plurality of link mechanisms is provided so as to be able to oscillate in a direction toward each other for the purpose of improved manipulation.


The device taught by Dan further includes: 

Claim 13- wherein the plurality of link mechanisms shares at least a portion of the fixed link of the first parallel link mechanism with each other (the fingers are connected by the same hand structure).

Claim 14- wherein the plurality of link mechanisms is provided so as to be able to oscillate in conjunction with each other (the device is capable of this function).

Claim 15- wherein the plurality of link mechanisms is provided so as to be symmetric to each other (the fingers are mirror structures of the same size and shape of each other).
Allowable Subject Matter

Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art neither discloses nor renders obvious the claimed combination including: a plurality of the coupling links, and the plurality of coupling links is provided so as to sandwich structural members that form the first parallel link mechanism and the second parallel link mechanism.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE BOES whose telephone number is (571)272-4898. The examiner can normally be reached Monday-Friday 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TERENCE BOES
Primary Examiner
Art Unit 3658



/TERENCE BOES/             Primary Examiner, Art Unit 3658